Nichols, Chief Justice.
This is an appeal by the defendant husband in a divorce, alimony and child custody case. The appellant enumerates seven errors, but the brief filed contains only a statement of facts as to what transpired in the trial court. Therefore, the alleged errors are deemed abandoned under Rule 18(c) (2) of this court.

Judgment affirmed.


All the Justices concur.

Submitted June 23, 1978
Decided September 6, 1978.
James R. Venable, for appellant.
James B. Malcolm, Jr., for appellee.